DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowed.

The following is an examiner’s statement of underlined reasons for allowance: 
Regarding Claim 1; An electric power substation, comprising: a circuit breaker; an electromagnetic pulse mitigation module coupled to the circuit breaker and comprising a continuous conductive enclosure that is impervious to radiated or coupled electromagnetic energy; an input/output device housed within the electromagnetic pulse mitigation module; and a control house communicably coupled to the circuit breaker via a primary communication line and housing one or more primary relay panels.
Regarding Claim 12; A method of operating an electric power substation, comprising: receiving electrical power from a power plant at a circuit breaker of the electric power substation, the electric power substation further including: a merging unit housed within a first electromagnetic pulse mitigation module coupled to the circuit breaker; a control house communicably coupled to the circuit breaker via a primary communication line and housing one or more primary relay panels; a second electromagnetic pulse mitigation module communicably coupled to the merging unit via a fiber optic line, wherein the first and second electromagnetic pulse mitigation modules comprise a continuous conductive enclosure that is impervious to radiated or coupled electromagnetic energy; and one or more backup relay panels housed within the second electromagnetic pulse mitigation module and capable of assuming operation of the one or more primary relay panels; transitioning operation of the circuit breaker from the one or more primary relay panels to the second electromagnetic pulse mitigation module; and assuming operation of the one or more primary relay panels with the one or more backup relay panels.
Regarding Claim 17; A method of operating an electric power substation, comprising: receiving electrical power from a power plant at a circuit breaker of the electric power substation, the electric power substation further including: a control house communicably coupled to the circuit breaker via a primary communication line and housing one or more primary relay panels; an electromagnetic pulse mitigation module coupled to the circuit breaker and comprising a continuous conductive enclosure that is impervious to radiated or coupled electromagnetic energy; and one or more backup relay panels housed within the electromagnetic pulse mitigation module and capable of assuming operation of the one or more primary relay panels; transitioning operation of the circuit breaker from the one or more primary relay panels to the electromagnetic pulse mitigation module; and 27071405-0042 U.S. Non-Provisional Appln (Div)assuming operation of the one or more primary relay panels with the one or more backup relay panels.  
Regarding Claim 20; An electric power substation, comprising: a circuit breaker; an electromagnetic pulse mitigation module coupled to the circuit breaker and comprising a continuous conductive enclosure that is impervious to radiated or coupled electromagnetic energy; a merging unit with internal surge suppression housed within the electromagnetic pulse mitigation module; and a control house communicably coupled to the circuit breaker via a primary communication line and housing one or more primary relay panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130308229 A1
FAXVOG; FREDERICK R. et al.
Fig.’s 1-3
US 20100145641 A1
Bose; Sanjay et al.
Fig.’s 1, 5
US 20180061603 A1
Hendrixson, III; Charles W. et al.
Fig.’s 2-4
US 9562938
Cox; Donald
Fig.’s 1, 3


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094.  The examiner can normally be reached on M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835